Citation Nr: 1726940	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  11-32 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a disability manifested by incontinence, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for chronic pain syndrome, to include an acquired psychiatric disorder, such as substance use and/or somatic symptom disorders, as secondary to a service-connected disability.

4.  Entitlement to a rating in excess of 30 percent for the residuals of a right femur fracture.

5.  Entitlement to a rating in excess of 20 percent for left plantar fasciitis prior to April 30, 2008, and in excess of 30 percent after April 30, 2008.

6.  Entitlement to a rating in excess of 30 percent for the residuals of a left knee meniscal tear.

7.  Entitlement to a rating in excess of 10 percent for left knee arthritis.

8.  Entitlement to a rating in excess of 20 percent for right knee arthritis.

9.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1967 to August 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Baltimore, Maryland, Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2016, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The Board notes that although the RO did not consider an acquired psychiatric disorder as part of the Veteran's claim for chronic pain syndrome his April 2008 statement may be construed as raising this additional matter including as to a substance use disorder.  For this reason, the issue on the title page as to this matter has been accordingly revised.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends, in essence, that he has urinary incontinence, erectile dysfunction, chronic pain disorder, and an alcohol use disorder as a result his service-connected disabilities and/or the opioid pain medication prescribed as treatment for these disabilities.  An August 2008 VA examiner noted the Veteran did not have true incontinence and that his use of psychotropic medications contributed to his impotence.  Private treatment records received in January 2017 noted that drugs made from opium interfered with the bladder's ability to contract fully and could cause constipation desensitizing the bladder and worsening urge incontinence.  It was further noted that in November 2016 the Veteran had discontinued the use of oxycodone and his incontinence had subsided.  The Veteran's chronic pain and alcohol use disorder claims have not been addressed by VA examination.  

VA law precludes compensation for primary alcohol and drug abuse disabilities, for secondary disabilities that result from primary alcohol and drug abuse, and for willful misconduct; however, secondary service connection may be established "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).  As the service connection claims on appeal are inextricably intertwined with the unadjudicated acquired psychiatric disorder aspect of the chronic pain syndrome claim, further development is required.

The Veteran also contends that his service-connected right femur, left plantar fasciitis, and left and right knee disabilities have increased in severity and that higher ratings are warranted.  Although VA examinations have been performed which noted evidence of pain with weight bearing, the provided examination reports did not include all necessary findings for an adequate determination.  An adequate orthopedic examination should record the range of motion for pain on active motion and passive motion and in weight-bearing and nonweight-bearing information for the injured and non-injured joints, address the necessary findings to evaluate functional loss during flare-ups, or clearly explain why the required testing cannot be completed or is not necessary.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Therefore, additional development is required as to these matters prior to appellate review.  Review of the TDIU issue on appeal is deferred pending further action.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (indicating that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)).  The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  For the reasons discussed above, the Veteran must be afforded additional VA examinations.  Prior to the examinations, up-to-date VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.  

2.  Schedule the Veteran for an appropriate VA examination, by a psychiatrist if feasibly possible, for an opinion on the following:

a. For any acquired psychiatric disability that presently exists or that has existed during the appeal period, is it as likely as not that it had its onset in service, or
b. was manifest within one year of discharge from active service, or
c. is otherwise etiologically related to service or to a service-connected disability including the medication prescribed in treatment therefor.

All necessary tests and studies should be conducted.  The examiner must address the pertinent evidence of record.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Upon completion of directive #1, schedule the Veteran for an appropriate VA examination, by a urologist if feasibly possible, for an opinion on the following:

a. For any chronic urinary incontinence disorder or erectile dysfunction that presently exists or that has existed during the appeal period, is it as likely as not that it had its onset in service, or
b. is otherwise etiologically related to service or to a service-connected disability including the medication prescribed in treatment therefor.

All necessary tests and studies should be conducted.  The examiner must address the pertinent evidence of record, including the August 2008 VA examination report and the private treatment records received by VA in January 2017.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

4.  Schedule the Veteran for an appropriate VA examination for opinion as to the current nature and extent of his service-connected right femur, left plantar fasciitis, and left and right knee disabilities.  For the right and left (injured and non-injured) hip, knee, and foot joints the examiner must record the range of motion for pain on active motion and passive motion and in weight-bearing and nonweight-bearing information, must address the necessary findings to evaluate functional loss during flare-ups, or must clearly explain why the required testing cannot be completed or is not necessary.

The examiner should summarize the pertinent evidence of record and reconcile any opinions provided with the other evidence of record.  All examinations, tests, and studies must be conducted.  

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

5.  Thereafter, the AOJ should address the issues on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


